Citation Nr: 1015702	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to a psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disorder 
characterized as insomnia/parasomnia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to May 2002.  
He served in the Army National Guard from June 14, 2003, to 
June 24, 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  By that rating action, the RO denied service 
connection for PTSD and obstructive sleep apnea.  The RO also 
upheld the prior denial of service connection for 
insomnia/parainsomnia.  The Veteran appealed the RO's 
determination to the Board.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO in 
Portland, Oregon.  A copy of the hearing transcript has been 
associated with the claims file.

The Board presently reopens and grants the claim of service 
connection for  a disorder characterized as 
insomnia/parasomnia; and grants the claim of service 
connection for PTSD.  The Board also REMANDS  the issue of  
service connection for obstructive sleep apnea, which is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  By rating action dated in September 2005, the Veteran was 
denied service connection for a disorder characterized as 
insomnia/parasomnia; notified of his appellate rights but he 
did not appeal.  

2.  Evidence has been received since September 2005 as to the 
claim of service connection for a disorder characterized as 
insomnia/parasomnia which had not previously been submitted 
to agency decisionmakers, which relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  Insomnia and parasomnia have been linked by competent 
evidence to be caused by PTSD.

3.  The Veteran did not engage in combat with the enemy.

4.  The competent evidence of record supports a diagnosis of 
a PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent evidence shows a nexus 
between the currently-diagnosed PTSD and service.


CONCLUSIONS OF LAW

1. The September 2005 RO rating decision that denied a claim 
for service connection for a disorder characterized as 
insomnia/parasomnia is final. 38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the September 2005 rating decision 
that denied service connection for a disorder characterized 
as insomnia/parasomnia is new and material; the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  With the resolution of reasonable doubt in the Veteran's 
favor, PTSD including insomnia and parasomnia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, the Board is reopening the claim of service connection 
for a disorder characterized as insomnia/parasomnia, and is 
granting the claim of service connection for that disorder 
and for PTSD.  Accordingly, any error that was committed with 
respect to either the duty to notify or the duty to assist 
was harmless and need not be further considered.


Reopening of the Claim of Service Connection for 
Insomnia/Parasomnia

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The Veteran did not file a notice of disagreement within one 
year of a September 2005 letter notifying him of the 
unfavorable rating decision that denied the claim.  The 
decision as to this issue became final. 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. 
§ 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim. See 38 U.S.C.A. § 7105(c) (West 2002); Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). New evidence 
means existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which 
the newly submitted evidence is "inherently false or untrue" 
does the Justus presumption of credibility not apply. Duran 
v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence of record at the time of the September 2005 
rating decision included the Veteran's service treatment 
records.  In part, these reflect that in May 2002 he 
complained on service department physical examination of 
trouble sleeping.  During a December 2004 VA examination, the 
Veteran complained of awakening at night with drams and 
nightmares of experiences of being a photographer in service.  
He was diagnosed with parasomnia and insomnia.  

The RO denied the claim on the essential basis that 
parasomnia and insomnia had not been shown by competent 
medical evidence to be linked to any incident of active 
service, nor had it been shown that the symptoms had been 
linked to any diagnosed disorder.

Evidence submitted or obtained in the Veteran's current 
petition to reopen the claim includes repeated references to 
diagnoses of PTSD.  See, e.g., November 2006 private medical 
report.  This diagnosis and various treatment reports contain 
other various references to insomnia and parasomnia in the 
discussion of the Veteran's active military service.  

Because the symptoms of insomnia and parasomnia have been 
linked to incidents of active military service by competent 
medical evidence, and because the claim of service connection 
for PTSD will be granted,  "new and material" evidence has 
been obtained and the claim is reopened.   See  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("a symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  


Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

If it is determined that a Veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the Veteran's testimony alone does not suffice 
to establish the occurrence of the alleged stressor; instead, 
the Veteran must corroborate his testimony by credible 
supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111 
(2007) (finding no error in Board determination that a non-
combat Veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The phrase "engaged in combat with the enemy" requires that 
a Veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  In 
this case, the evidence does not demonstrate nor does the 
Veteran alleged that he engaged in combat. 

The Veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
while performing his duties as a combat photographer.  The 
Veteran alleges that his current psychiatric disorder is 
attributable to having to photograph victims of domestic 
violence, suicides, traffic accidents, etc.  Specifically, 
the Veteran still has dreams about the remains of a four year 
old girl that had burned to death and an Ironman competitor 
whose head splintered when he hit a guard rail. (See VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for PTSD Secondary to Personal Trauma, received by 
the RO in October 2006 and Transcript (T.) at page (pg.) 7).  
The Veteran's also alleges that as a forensic photographer he 
photographed multiple victims of domestic violence and 
suicides.

The Veteran's DD Form 214 reflects a military occupational 
specialty of combat photographer.  In May 2007, the USMC Camp 
Pendleton Public Affairs Office was contacted and confirmed 
that a combat photographer would be assigned duties such as 
photographing accidents, suicides, homicides and other 
matters of official investigation.  Additionally, in April 
2007, an Audio Visual Production Specialist, and the 
Veteran's previous direct supervisor, corroborated that from 
December 2000 thru May 2002, the Veteran was stationed at 
Camp Pendleton and his military specialty was that of a 
Marine videographer.  During that time period, due to a lack 
of personnel, Marines would also assist in the Graphics, 
Supply, Multi-Media and Photo Departments.  Assignment to the 
Photo Department also included "Photo Duty," which required 
photographing crime scene evidence, training accidents, 
suicides, traffic accidents, and domestic violence.  

Based on the Veteran's testimony, his military occupational 
specialty, and the statements from Camp Pendleton regarding 
the duties involved with his specialty, the Board finds that 
the reported in-service stressors have been verified.  
Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the above-cited stressors of 
being exposed to fatalities occurred, to include a four year 
old burn victim and an Ironman competitor; therefore, it is 
considered verified by the evidence of record.

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether he has a current 
diagnosis of PTSD and medical evidence establishing a link 
between current symptoms and the verified in-service 
stressor.

Upon psychiatric consultation in February 2004, the Veteran 
reported experiencing dreams related to the fatalities he had 
photographed during service.  The Veteran was diagnosed as 
having parainsomnia.  In November 2006, a private treatment 
provider diagnosed the Veteran as having chronic PTSD and 
recurrent moderate major depression in accordance with DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th Ed. 1994)).  The Veteran's 
private treatment provider opined that the Veteran's exposure 
to fatalities, suicides and injuries related to domestic 
violence resulted in the development of PTSD. The Veteran's 
reported symptomatology included  recurrent dreams, 
exaggerated startle response, difficulty sleeping, 
irritability, problems with concentration and hypervigilance.

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, in part, to the now verified 
in-service stressful event during the Veteran's service as a 
forensic photographer.

As noted above, the Veteran's sleep disorder symptoms have 
been linked to his military service experiences, and 
manifested by PTSD.  Thus, insomnia and parasomnia will be 
granted service connection, and the RO will assign an 
appropriate disability rating in accordance with the law.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (Holding that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition); 
and 38 C.F.R. 4.14 (The evaluation of the same disability 
under various diagnoses is to be avoided); see Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

In sum, the record shows a verified in-service stressful 
event, a diagnosis of PTSD, and medical evidence establishing 
a link between current symptoms and verified in- service 
stressor.  For these reasons, and with the resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
PTSD to include insomnia and parasomnia was incurred in 
service.


ORDER

The claim of service connection for a disorder characterized 
by insomnia/parasomnia is reopened.

Service connection for a PTSD, to include symptoms of 
insomnia/parasomnia, is granted.

REMAND

The Veteran alleges entitlement to service connection for 
obstructive sleep apnea.  A review of the record reveals a 
diagnosis of severe obstructive sleep apnea syndrome in 
October 2006.

In connection with his claim, the Veteran has raised several 
theories of entitlement.  He alleges that his sleep apnea is 
directly related to service and refers to his May 2002 
separation physical where he reported frequent trouble 
sleeping.  Additionally, the Veteran argues that the sleep 
difficulties he has experienced in relation to his currently 
service-connected PTSD have resulted in sleep apnea.  The 
Veteran also contends that his PTSD has aggravated his sleep 
apnea.  

However, evidence is also of record indicating that the 
Veteran's sleep apnea was caused by various non-service-
connected disorders, including obesity,

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See 38 C.F.R. § 3.159.  

In this case, the Veteran has not been afforded a VA 
examination to specifically determine whether he has 
obstructive sleep apnea due to service, secondary to PTSD, or 
aggravated by PTSD.  Thus, the Board finds that a VA 
examination is necessary under 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ascertain whether the 
Veteran has received any medical 
treatment for obstructive sleep apnea 
that is not evidenced by the record, to 
include treatment records from the VAMC 
in Vancouver, WA, and private treatment 
records from Vancouver Neurology  in 
Vancouver, WA.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The AMC/RO should then obtain these 
records and associate them with the 
claims folder.

2.  After the above, the AMC/RO must 
schedule the Veteran for a VA examination 
by an appropriate health care provider to 
determine whether the Veteran has 
obstructive sleep apnea due to service, 
including as secondary to PTSD.  The 
following considerations will govern the 
examination:

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge receipt and review of this 
material in any report generated as a 
result of this remand.

The examiner must respond to the 
following inquiries:

a.  After examination of the service 
treatment records and post service 
treatment records as found in the 
claims folder, and conducting any 
appropriate clinical testing and any 
appropriate interview with the 
Veteran:

(1) Does the Veteran have 
obstructive sleep apnea that was 
incurred or aggravated by or during 
active military service?

(2) If the Veteran has obstructive 
sleep apnea that was not incurred 
during or aggravated by active 
military service, does he have 
obstructive sleep apnea that was 
caused or aggravated by service-
connected PTSD?

b. The examination report must reflect 
review of pertinent material in the 
claims folders.  All findings should 
be reported in detail.  A complete 
rationale for all opinions must be 
provided.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, the AMC/RO should re-
adjudicate the Veteran's claim for 
service connection for obstructive sleep 
apnea, to include as secondary to PTSD, 
in light of all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


